F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            APR 7 2000
                                  TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

 JERRY EDWARD POULOS,

          Petitioner-Appellant,
                                                         No. 99-1563
 v.
                                                     (D.C. No. 99-Z-1137)
                                                           (D. Colo.)
 MARK MCKINNA, Warden,

          Respondent-Appellee.


                            ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL and BRISCOE, Circuit Judges.


      Petitioner-Appellant Jerry Edward Poulos, proceeding pro se, appeals from

the denial of his petition for habeas corpus in federal district court and seeks a

certificate of appealability. Mr. Poulos was convicted and sentenced in state

court in Wyoming. He was transferred from a state prison in Wyoming to the

private Crowley County Correctional Facility in Colorado pursuant to a contract



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
between Wyoming and Crowley County. Mr. Poulos filed a petition for habeas

corpus with the Federal District Court for the District of Colorado pursuant to 28

U.S.C. § 2241, arguing that his involuntary transfer violated Wyoming law,

Colorado law, and his constitutional rights under the Due Process Clause and the

Supremacy Clause. He claims the transfer violated Wyoming law because he was

not transferred in accordance with the provisions of the Western Interstate

Corrections Compact. He claims the transfer violated Colorado law because

Crowley County lacks authority under Colorado law to enter into a contract to

house prisoners from other states. Mr. Poulos seeks immediate release from

custody under the theory that Wyoming lost or waived jurisdiction over him when

he was transferred to the Crowley County Correctional Facility.

      The district court construed Mr. Poulos’s § 2241 petition as filed under 28

U.S.C. § 2254 because it consisted of claims challenging his custody under order

of a state court. Although Mr. Poulos had not exhausted his state remedies for the

claims asserted in his habeas petition, the district court denied the petition on the

merits pursuant to 28 U.S.C. § 2254(b)(2).

      On appeal, Mr. Poulos contends the district court erred in construing his §

2241 petition under § 2254. Section 2241 is used to attack the execution of a

sentence. See McIntosh v. United States Parole Comm’n, 115 F.3d 809, 811

(10th Cir. 1997). Section 2254, on the other hand, is used to attack the validity of


                                         -2-
a conviction and sentence. Id.; see also Cooper v. McKinna, No. 99-1437, 2000

WL 123753, at *1 (10th Cir. Feb. 2, 2000) (unpublished disposition). Poulos

attacks the execution of his sentence as it affects the fact or duration of his

confinement in Colorado. Having reviewed Poulos’s application for a COA, his

appellate brief, the district court’s orders, and the entire record on appeal, this

court treats the petition as one arising under § 2241. See Montez v. McKinna,

No. 99-1347, 2000 WL 342235, at *2 (10th Cir. April 3, 2000). We find,

however, that it is unnecessary to remand to the district court for reconsideration

of Poulos’s claims under § 2241.

      First, we agree with the district court that Poulos’s state law claims are not

properly asserted in his federal habeas corpus action, because “‘federal habeas

corpus relief does not lie for errors of state law.’” Estelle v. McGuire, 502

U.S.62, 67, 112 S.Ct. 475, 480, 116 L.Ed.2d 385 (1991) (quoting Lewis v. Jeffers,

497 U.S. 764, 780, 110 S.Ct. 3092, 3102, 111 L.Ed.2d 606 (1990)).

      Second, we find Poulos’s claims that the transfer violated due process and

the Supremacy Clause without merit. Neither the Due Process Clause nor the

Supremacy Clause is implicated in Mr. Poulos’s transfer. “A prisoner has a

legally protected interest in the conduct of his keeper, but not in the keeper’s

identity.” Pischke v. Litscher, 178 F.3d 497, 500 (7th Cir.), cert. denied, 120

S.Ct. 379 (1999).


                                          -3-
      We DENY Poulos’s request for a certificate of appealability and DISMISS

this appeal. 1 We also DENY Mr. Poulos’s motion for In Forma Pauperis status

because we find that the appeal does not present a reasoned, nonfrivolous

argument.

      The mandate shall issue forthwith.

                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge




      1
        A certificate of appealability is required for all state prisoners filing under
either § 2241 or § 2254, whenever the detention complained of arises out of
process issued by a State court. See Montez, 2000 WL 342235, at *3.

                                          -4-